DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ridderbusch (DE 102015200224).

Claim 11 is rejected because Ridderbusch teaches of laser scanner (see reference to LIDAR sensor in the abstract; Figures 1-4) for a LIDAR system scanning in a scanning direction, comprising: a laser source 10 to emit a plurality of individual light beams (pulses being individual laser beams) into a plurality of angular ranges that are situated next to one another transversely to the scanning direction (oscillating/scanning mirror 12 scans the laser beam 18 in the vertical direction while the laser source 10 and mirror 12 assembly is being rotated about axis A in Figures 1 and 3); a receiver optics apparatus 26 to concentrate reflected portions 18ʹ of the emitted light beams on exposure regions of a sensor plane (the plane of the sensor/detector 24) of the laser scanner situated next to one another transversely to the scanning direction (azimuthal rotation of the platform 16 as in Figure 2); and a plurality of sensor pixels (detector line 24 comprising a plurality of pixels) disposed next to one another in the sensor plane transversely (vertically; see Figure 1) the scanning direction (azimuthal direction as in Figures 1 and 2), wherein the sensor pixels are disposed at an offset vis-a-vis the exposure regions transversely (vertically; see Figure 1) to the scanning direction (azimuthal direction as in Figures 1 and 2); and a control electronics apparatus to actuate the laser source so that a plurality of light beams (pulsed laser beams) is emitted in a time-staggered (sequential) manner such that no more than the reflected portion of one of the light beams impinges upon a sensor  pixel (detector line 24) at a time (see machine translation of DE 102015200224 in the Appendix below).

Claim 12 is rejected for the same reasons of rejection of claim 11 because claim 12 is a method of using the apparatus of claim 11 and has limitations that are similar to that of claim 11.

Regarding claim 13, Ridderbusch teaches of determining a first distance value based on the transmission instant and a receiving instant of the one of the sensor pixels, and a second distance value based on the transmission instant and a receiving instant of the another one of the sensor pixels. See the relevant sections of machine translation of DE 102015200224 below:
In the beam path between the laser beam source 40 and the mirror 42 is a beam splitter 46 arranged in the form of a semipermeable mirror. The beam emitted by the laser beam source passes through the beam splitter and then passes through the mirror 42 distracted to the objects to be located. The light reflected or scattered by these objects will travel the same way back to the mirror 42 and through this again towards the laser beam source 40 distracted. The beam splitter 46 However, only a portion of this light, for example, 50%, again to the laser beam source 40 happen while the other part is on the receiver 44 is steered. The frequency of the laser beam source 40 emitted laser beam is modulated, for example in the form of rising and / or falling ramps. In the cavity of the laser beam source, there is an interference between the emitted light and the backscattered light (self-mixing interference) and thus to a beat in the receiver 44 received signal, which is dependent on the frequency difference between the transmitted and received light and thus the distance of the object. The evaluation of this signal allows a very high-resolution distance measurement, especially in the near range.


Claim 19 is rejected for the same reasons of rejection of claims 11 and 12 because claim 19 is directed to a computer program stored on a non-transitory computer readable medium, the program comprising a method of using the apparatus of claim 11 and has limitations that are similar to that of claims 11 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ridderbusch (DE 102015200224).

Regarding claim 20, in view of Ridderbusch’s teaching of determining a first distance value based on the transmission instant and a receiving instant of the one of the sensor pixels, and a second distance value based on the transmission instant and a receiving instant of the another one of the sensor pixels (see reasons for rejection of claim 13 above), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to determine a first distance value based on the transmission instant and a receiving instant of the one of the sensor pixels, and a second distance value based on the transmission instant and a receiving instant of the another one of the sensor pixels because it uses the same distance measuring technique but using two different pixels.  It would not have taken any special or extra skill for one of ordinary skill in the art before the effective filing date of the instant application because it involves only repeating the same technique but on a different pixel for performing such a step.

Allowable Subject Matter
Claims 14 and 16 have allowable subject matter but are objected to because they are dependent on a rejected base claim. Claims 14 and 16 would be allowable if the rejection of the base claim(s) can be overcome.  Claims 15 and 17-18 are dependent on one of claims 14 or 16.













APPENDIX
3D LIDAR Sensor
DOCUMENT ID
DE 102015200224 A1
DATE PUBLISHED
2016-07-14
INVENTOR INFORMATION
NAME
RIDDERBUSCH HEIKO
CITY
N/A
STATE
N/A
ZIP CODE
N/A
COUNTRY
DE
DATE FILED
2015-01-09
CPC CURRENT
TYPE
CPCI
G 01 S 17/931
G 01 S 17/42
G 01 S 7/4916
G 01 S 7/4817
G 01 S 17/10
G 01 S 17/34
DATE
2020-01-01
2013-01-01
Abstract
3D LIDAR sensor, comprising a laser beam source (10), an optical receiver (14) and a scanning system for deflecting a laser beam (18) generated by the laser beam source in two mutually perpendicular scanning directions, characterized in that the scanning system comprises an oscillating mirror (12 ) for deflecting the laser beam (18) in one of the scanning directions and a rotary drive (32) for rotating the mirror (12) and the receiver (14) about an axis (A) parallel to this scanning direction.
Description
The invention relates to a 3D LIDAR sensor, in particular for motor vehicles, having a laser beam source, an optical receiver, and a scanning system for deflecting a laser beam generated by the laser beam source in two mutually perpendicular scanning directions.
State of the art
In LIDAR sensors, the laser beam source used is usually a pulsed laser with a pulse duration of the order of a few nanoseconds and with a wavelength between 850 and 1500 nm or more. By deflecting the laser beam in two mutually perpendicular directions, a two-dimensional image is obtained. By additionally evaluating the transit time between the emission of a laser pulse and the reception of the light backscattered by an object, information about the distance of the object is obtained, so that a three-dimensional image of the environment can be constructed.
In motor vehicles, such a 3D LIDAR sensor makes it possible to provide data on the traffic environment, which are then further evaluated in one or more driver assistance systems, for example in distance control systems, blind spot warning systems, parking aids and the like.
Some conventional 3D LIDAR sensors have as a scanning system in a two-axis oscillating deflection mirror, which is formed for example by a MEMS (Micro-Electro-Mechanical System). Another known type of 3D LIDAR sensors are so-called Flash LIDARs, which work similarly to a digital camera with a two-dimensional optical detector array and a relatively wide-spread laser beam, so that no deflection of the laser beam is required.
Disclosure of the invention
The object of the invention is to provide a cost-effective and robust 3D LIDAR sensor, which is particularly suitable for motor vehicles.
This object is achieved according to the invention in that the scanning system has an oscillating mirror for deflecting the laser beam in one of the scanning directions and a rotary drive for rotating the deflecting mirror and the receiver about an axis parallel to this scanning direction.
The scanning in the second scanning direction is thus achieved in that the entire sensor rotates about the axis parallel to the first scanning direction, so that the laser beam in the plane perpendicular to this axis covers the entire angular range of 360 °. This has the advantage that in the second scanning direction, no reversal of the direction of movement of the mechanical components is required, but the entire system can rotate continuously in a single direction of rotation. This allows a high speed and a correspondingly high scanning speed in this direction and has the additional advantage that in principle an all-round view is made possible, for example when the sensor is mounted on the roof of a motor vehicle. Another advantage is that due to the high (and constant) scanning speed a higher eye safety is achieved with unchanged intensity of the laser beam or vice versa with given minimum requirements for eye safety higher laser power and thus a higher range is possible. For the first scanning direction (parallel to the axis of rotation), a low cost single axis MEMS scanner can be used.
Advantageous developments and refinements of the invention are specified in the subclaims.
In an advantageous embodiment, the deflection mirror, the receiver and the laser beam source form a rigid unit which is set in rotation by means of the rotary drive. In that case, the laser beam source can also be arranged in a position offset from the axis of rotation.
The optical receiver preferably has a detector array containing a plurality of optical detector elements and extending in the direction parallel to the axis of rotation. Each detector element is then sensitive to backscattered laser light which falls from a particular direction (in elevation when the axis of rotation is vertically oriented) onto receiving optics of the receiver and is then focused by that optics onto the relevant sensor element. This allows a simple and fast signal evaluation in a plurality of parallel receiving channels.
In another embodiment, a frequency-modulated continuous wave laser can also be used as the laser beam source instead of a pulse laser. As is known per se, by mixing the emitted light with the reflected light, a beat signal is obtained whose frequency position depends on the speed of the frequency modulation as well as on the signal propagation time and thus on the distance of the object and on moving objects also on the relative speed of the object , Optionally, a laser beam source can be used, which can be switched between pulsed operation and continuous wave operation.
A particularly high distance resolution in the near range can be achieved by an arrangement of the laser beam source and the receiver, which operates on the principle of the so-called "self-mixing interference". In this case, with the aid of a beam splitter, part of the light reflected or backscattered by the object is directed back into the laser beam source so that a mixture of the emitted and reflected beams occurs directly in the laser cavity.
In the following embodiments are explained in detail with reference to the drawing.
Show it:
1 a schematic front view of a LIDAR sensor according to a first embodiment;
2 the LIDAR sensor after 1 in a view from above;
3 a side view of the LIDAR sensor from the direction of the arrows III-III in 1 ;
4 a side view from the direction of the arrows IV-IV in 3 ;
5 a front view of a LIDAR sensor according to another embodiment;
6 a side view of the LIDAR sensor after 5 from the direction of arrows VI-VI in 5 ;
7 a side view of a LIDAR sensor according to another embodiment; and
8th a modification of the embodiment according to 7 in the plan view.
The in 1 shown 3D LIDAR sensor has a laser beam source 10 , an oscillating mirror 12 For example, it is formed by a uniaxial MEMS scanner, and an optical receiver 14 on. The laser beam source 10 is in the example shown at the bottom of a rotatably driven disc 16 mounted and produces a sharply focused laser beam 18 passing through a hole 20 in the disk 16 vertically upwards on the mirror 12 falls. The mirror 12 is tilted, so that the laser beam 18 in 1 is reflected in the direction of the viewer.
The mirror 12 is on a mirror carrier 22 assembled. The optical receiver 14 has a detector line 24 on, which is vertical in the image plane of an optical lens 26 extends. The detector line 24 and the mirror carrier 22 are side by side on a common support plate 28 mounted vertically from the disc 16 rises.
Below the disc 16 is a stationary base plate 30 arranged on which a rotary drive 32 for the disc 16 is mounted. The disc 16 is fixed against rotation on the free end of an output shaft 34 and is rotated at high speed, for example at 600 to 1200 min .sup.-1 , about a vertical axis A.
The one by the mirror 12 in a substantially horizontal direction deflected laser beam 18 ( 2 ) thus scans with each revolution of the disc 16 in azimuth, the entire environment of the sensor on a full circle of 360 °. Because the lens 26 and the detector line 24 as well as the mirror 12 and the laser beam source 10 rigidly on the disc 16 are fastened, in every angular position of the disc 16 the light of the laser beam 18 which is reflected or scattered by an object lying in the current direction of the laser beam (beam 18 ' in 2 ), from the lens 26 on the detector line 24 focused and detected. At every turn of the disc 16 Thus, a horizontal image line of a 360 ° panoramic image is scanned at a Zeilenabtastfrequenz 10-20 Hz.
At the same time the mirror becomes 12 oscillated around a horizontal axis with the help of the MEMS, so that the laser beam 18 also oscillates in a vertical scanning direction, as in 3 is indicated by a double arrow B. The vertical scanning angle range can be 60 ° (± 30 °) and can be selectively increased by using an additional optics, not shown, for example, to 120 °.
The reflected or backscattered beam from the object 18 ' is through the lens 26 on the detector line 24 focused. The vertical position of the focus on the detector line 24 is there, as in 4 is indicated by the angle of incidence of the beam 18 ' which, in turn, depends on the current tilt of the mirror 12 is dependent.
The oscillation frequency of the mirror 12 can be significantly higher than the rotation of the disc 16 certain line sampling frequency. In that case, the vertical scanning direction constitutes the main scanning direction. Depending on the application, however, an operation is possible in which the vertical scanning direction forms the (slow) sub-scanning direction.
The detector line 24 has a variety of optical detectors, such as PIN detectors or APD detectors of silicon or indium / gallium arsenide. Each individual detector forms a receiving channel, which is assigned a specific vertical position of the reflection source, from the beam 18 ' Will be received. The detectors of the detector line 24 together thus provide at all times a set of electronic signals representing the image content of a pixel column in a two-dimensional image. Due to the rotation of the disc 16 The signals received at different times by the same detector element form one pixel row of this image.
The one from the laser beam source 10 generated laser beam 18 For example, it has a wavelength between 850 and 1500 mm and is pulsed, with pulse durations on the order of a few nanoseconds. Due to the finite speed of light, the transit time between the emission of a pulse and the reception of this pulse by the detector line 24 a measure of the distance of the object. Since this information is available for each pixel of the two-dimensional image, one obtains a total of a three-dimensional image of the environment of the sensor, on a full circle (360 °) in azimuth and in an angular range of 60 to 120 ° in elevation.
In practice, the lens has 26 for example, a diameter in the order of 20 to 30 mm, and the focal length of this lens is of the same order of magnitude. The mirror 12 may be a rectangular mirror with an edge length in the range of 1 to 3 mm. The brilliance of the laser beam source 10 is preferably in the range of 100 to 1000 kW / mm .sup.-2 sr. This allows a range of the LIDAR sensor from more than 100 m to over 180 m.
5 and 6 show a modified embodiment. The reference numerals in 5 and 6 have the same meaning as in 1 to 4 , however, are each supplemented by an apostrophe. The mirror carrier 22 ' and the optical receiver 14 ' are stacked here, so that the disc 16 ' may have a smaller diameter.
This embodiment has the advantage that the unit-rotatable parts of the sensor have a smaller moment of inertia, thereby enabling higher speeds.
7 shows an embodiment in which on a rotatably driven disc 36 A carrier 38 is arranged, at which a laser beam source 40 , an oscillating mirror driven by a MEMS 42 and a receiver 44 are arranged. The one from the laser beam source 40 emitted laser beam is parallel to the axis of rotation A or coincides with this and is then through the mirror 42 deflected in an approximately horizontal direction. By the oscillation of the mirror 42 there is a deflection in the vertical.
In the beam path between the laser beam source 40 and the mirror 42 is a beam splitter 46 arranged in the form of a semipermeable mirror. The beam emitted by the laser beam source passes through the beam splitter and then passes through the mirror 42 distracted to the objects to be located. The light reflected or scattered by these objects will travel the same way back to the mirror 42 and through this again towards the laser beam source 40 distracted. The beam splitter 46 However, only a portion of this light, for example, 50%, again to the laser beam source 40 happen while the other part is on the receiver 44 is steered. The frequency of the laser beam source 40 emitted laser beam is modulated, for example in the form of rising and / or falling ramps. In the cavity of the laser beam source, there is an interference between the emitted light and the backscattered light (self-mixing interference) and thus to a beat in the receiver 44 received signal, which is dependent on the frequency difference between the transmitted and received light and thus the distance of the object. The evaluation of this signal allows a very high-resolution distance measurement, especially in the near range.
The reflectivity of the beam splitter 46 can vary depending on the application. If predominantly objects in the near range (eg <1 m) are to be located, it is expedient to design or adjust the steel divider so that the reflectivity is less than 50%, so that the interference in the laser beam source is amplified. If, on the other hand, predominantly objects in the middle distance range are to be located, the intensity at the receiver can be increased in the arrangement shown here by increasing the reflectivity 44 and thus the range can be increased. The reverse applies to an arrangement (not shown) in which the beam splitter reflects the light coming from the laser beam source and returning to it, and allows the beam traveling to the receiver to pass in transmission.
While at the in 7 embodiment shown, the beam splitter 46 , the recipient 44 and the laser beam source 40 together with the mirror 42 and the disc 36 Rotate, an arrangement is also conceivable in which the laser beam source 40 , the beam splitter 46 and the receiver 44 are stationary and only the mirror 42 rotates.
8th shows a further embodiment in which a laser beam source 40 ' , a beam splitter 46 ' , a receiver 44 ' and a mirror 42 ' lying on the rotating disc 36 are arranged. The oscillating motion of the mirror 42 ' and thus the deflection of the laser beam is in this case in the direction perpendicular to the plane of the drawing.
Claims
3D LIDAR sensor, with a laser beam source ( 10 ; 10 '; 40 ; 40 ' ), an optical receiver ( 14 ; 14 '; 44 ; 44 ' ) and a scanning system for deflecting a laser beam generated by the laser beam source ( 18 ) in two mutually perpendicular scanning directions, characterized in that the scanning system comprises an oscillating mirror ( 12 ; 42 ; 42 ' ) for deflecting the laser beam ( 18 ) in one of the scanning directions and a rotary drive ( 32 ; 32 ' ) to turn the mirror ( 12 ; 42 ; 42 ' ) and the recipient ( 14 ; 14 '; 44 ; 44 ' ) has an axis (A) parallel to this scanning direction.
Sensor according to Claim 1, in which the laser beam source ( 10 ; 10 '; 40 ' ) offset to the axis (A) and together with the mirror ( 12 ; 42 ; 42 ' ) and the recipient ( 14 ; 14 '; 44 ' ) forms a rotatable unit.
Sensor according to claim 1 or 2, with one between the mirror ( 42 ; 42 ' ) and the laser beam source ( 40 ; 40 ' ) arranged beam splitter ( 46 ; 46 ' ), which transfers part of the laser radiation backscattered by an object onto the mirror into the receiver ( 44 ; 44 ' ) and another part back into the laser beam source ( 40 ; 40 ' ) steers.
Sensor according to Claim 1 or 2, in which the receiver ( 14 ; 14 ' ) a detector line ( 24 ) which extends parallel to the axis (A).
Sensor according to one of the preceding claims, in which the mirror ( 12 ; 42 ' ) and the recipient ( 14 ; 44 ' ) next to each other on a disk rotatable about the axis (A) ( 16 ; 36 ) are arranged.
Sensor according to one of Claims 1 to 4, in which the mirror ( 12 ; 42 ) and the recipient ( 14 '; 40 ) are offset in the direction of the axis (A) to each other.
Driver assistance system for motor vehicles, comprising a 3D LIDAR sensor according to one of the preceding claims.
Copyright ©2022 Clarivate Analytics. All rights reserved. Republication or redistribution of Clarivate Analytics content, including by framing or similar means, is prohibited without the prior written consent of Clarivate Analytics. Clarivate and its logo are trademarks of the Clarivate Analytics group.







Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886